The defect in the pleading now before us is in the title of the action rather than in the specifications of the parties. The complaint makes clear who are the individual members of the plaintiff partnership. It appears, in any event, however, that by reason of a change in the make-up of the partnership since the time of the service of the complaint, an amended pleading is in order. In the amended pleading the correction can and should be made in the title of the action. Order unanimously affirmed, without costs. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Heffernan, JJ. [Order denied motion to dismiss complaint.] [See post, p. 697.]